BLUE, Judge.
James E. Laster appeals numerous felony convictions and sentences. He challenges three special conditions of probation that were not orally pronounced at sentencing. We agree that portions of two conditions must be stricken but otherwise affirm.
Probation condition (3) states: “You will not possess, carry or own any weapons, firearms, or destructive devices.” We affirm the portion of condition 3 which prohibits the ownership or possession of a firearm, but we strike the portion that refers to other weapons and destructive devices. See Fitts v. State, 649 So.2d 300 (Fla. 2d DCA 1995).
Probation condition (5) states: “You will not use intoxicants to excess. You will *1130not visit places where intoxicants, drugs or other dangerous substances are unlawfully sold, dispensed, or used.” We strike the portion relating to excessive use of intoxicants, but affirm the remainder as a more precise definition of a general prohibition that need not be orally pronounced. See Tomlinson v. State, 645 So.2d 1 (Fla. 2d DCA 1994).
Judgments and sentences affirmed; specified probation conditions stricken.
CAMPBELL, A.C.J., and LAZZARA, J., concur.